647 N.W.2d 533 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Vytas M. RIMAS, an Attorney at Law of the State of Minnesota.
No. C8-01-1976.
Supreme Court of Minnesota.
July 12, 2002.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent has committed professional misconduct warranting public discipline. After conducting a hearing, the referee assigned to this matter recommended dismissal of the petition for disciplinary action.
Respondent and the Director jointly recommend that the appropriate disposition is dismissal as recommended by the referee.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the above-entitled matter be, and the same is, dismissed.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice